Exhibit 10.1

 



 

FOURTH AMENDMENT TO

SINGLE FAMILY HOMES REAL ESTATE PURCHASE AND SALE AGREEMENT

  

THIS FOURTH AMENDMENT TO SINGLE FAMILY HOMES REAL ESTATE PURCHASE AND SALE
AGREEMENT (this "Fourth Amendment") is made as of July 22, 2014 by and among H&J
PROPERTIES, LLC, a Tennessee limited liability company, and MEMPHIS CASH FLOW,
GP, a Tennessee general partnership, and EQUITY TRUST COMPANY CUSTODIAN FBO
HULET T. GREGORY IRA Z108673 (collectively, “Seller”) and REVEN HOUSING
TENNESSEE, LLC, a Delaware limited liability company (“Buyer”) as assignee of
REVEN HOUSING REIT, INC., a Maryland corporation, with reference to the
following recitals:

 

RECITALS

 

A.           Whereas, H & J Properties, LLC (“Original Seller”) and Reven
Housing REIT, Inc., a Maryland corporation (“Original Buyer”) entered into that
certain Single Family Homes Real Estate Purchase and Sale Agreement dated April
24, 2014 (“Agreement”) pursuant to which Original Seller agreed to sell and
Original Buyer agreed to purchase from Original Seller, forty-eight (48) single
family homes in the city of Memphis, Tennessee.

 

B.           Whereas, Original Seller and Original Buyer executed the First
Amendment to Single Family Homes Real Estate Purchase and Sale Agreement on May
31, 2014 (the “First Amendment”) to amend the Agreement to increase the number
of homes sold by Original Seller and Purchased by Original Buyer to sixty-one
(61) homes, to increase the Purchase Price, and to extend the Due Diligence
Period.

 

C.           Whereas, Original Seller and Original Buyer executed the Second
Amendment to Single Family Homes Real Estate Purchase and Sale Agreement on June
19, 2014 (the “Second Amendment”) to again amend the Agreement to extend the Due
Diligence Period and to change certain of the homes constituting the Property.

 

D.           Whereas, Original Seller and Original Buyer executed the Third
Amendment to Single Family Homes Real Estate Purchase and Sale Agreement on June
30, 2014 (the “Third Amendment”) to again amend the Agreement to add two (2)
seller entities, to again extend the Due Diligence Period, to create an Escrow
Holdback, to adjust the Purchase Price, and to change certain of the homes
constituting the Property such that the Property now consists of sixty (60)
homes.

 

E.           Whereas, Seller and Buyer have agreed to further amend the
Agreement to assign Original Buyer’s interest in the Agreement to Buyer, to
provide notice of Buyer’s intent to Close, and to delay the purchase of nine (9)
of the homes constituting the Property.

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Buyer and Seller hereby agree as follows:

  

1

 

  

AGREEMENT

 

1.          Definitions. All initially-capitalized terms used in this Fourth
Amendment without definition shall have the meanings given such terms in the
Agreement and the amendments thereto.

 

2.          Buyer’s Intent to Close. Pursuant to Section 7 of the Agreement, and
subject to the terms of this Fourth Amendment, Buyer hereby notifies Seller of
Buyer’s election to purchase the Property. Buyer’s Deposit shall be
non-refundable to Buyer except in the event of a Default by Seller or breach of
the Agreement by Seller.

 

3.          Assignment. Pursuant to Agreement Section 22(g), Original Buyer
hereby assigns its interest in the Agreement to Buyer.

 

4.          Delayed Purchase. The nine (9) homes listed on the document attached
hereto as Exhibit J (collectively, the “Delayed Homes”) will not be part of the
Closing and may instead be purchased individually or collectively by Buyer if
Seller is able to lease such homes as described herein. Accordingly, the sum of
Five Hundred Ninety Four Thousand and 00/100 Dollars ($594,000.00) from the
Purchase Price (the “Delayed Homes Holdback”) shall be held by the Escrow Holder
as described in this Section. Subject to Section 5 below, Buyer shall instruct
Escrow Holder to release funds equal to the Assigned Home Price for each of the
Delayed Homes listed on Exhibit J which Buyer deems to have been leased
according to the following criteria: (i) Seller has received a security deposit
of at least one (1) month’s rent, (ii) a tenant has signed a lease agreement
with a move-in date not more than fifteen (15) days from the date of such lease
agreement, (iii) the monthly rental for each home is not less than the minimum
monthly rental listed for such home in Exhibit J, and (iv) the home is occupied
by such lessee. Seller shall provide sufficient back up documentation reasonably
satisfactory to Buyer to demonstrate that such conditions have been satisfied.

 

5.          Delayed Purchase Outside Date. Seller shall have sixty (60) days
from the date of this Fourth Amendment to lease up the Delayed Homes as
described in Section 4 above. If upon the expiration of such sixty (60) day
period Seller has failed to lease up one or more of the Delayed Homes as
described in Section 4 above, Buyer shall have the option to purchase such homes
at the aggregate Assigned Home Price for such homes by giving Seller written
notice of Buyer’s intent to purchase such homes not later than five (5) days
after the expiration of such sixty (60) day period. If Buyer does not give
Seller such notice as described herein, Escrow Holder shall return to Buyer all
of Buyer’s Delayed Homes Holdback funds in Escrow Holder’s custody at that time,
and Buyer shall be relieved of its obligation to purchase the Delayed Homes, and
Buyer and Seller shall be relieved of all obligations to each other, except for
such obligations which expressly survive the Agreement, the First Amendment, the
Second Amendment, the Third Amendment, and the Fourth Amendment.

 

2

 

  

6.          Return of Delayed Homes Holdback. If Seller has not leased the
Delayed Homes as described in this Fourth Amendment within the sixty (60) day
period allotted to Seller for such leasing, all remaining Delayed Homes Holdback
funds not already spent on the Delayed Homes shall immediately be refunded by
Escrow Holder to Buyer upon the expiration of such sixty (60) day period.

 

7.          Governing Law. This Fourth Amendment shall be governed by the laws
of the State of Tennessee.

 

8.          Full Force and Effect. Except as modified herein, Buyer and Seller
agree and affirm that the Agreement remains in full force and effect.

 

9.          Counterparts. This Fourth Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. An electronically
transmitted counterpart of this Fourth Amendment shall constitute an original
for all purposes.

 

10.         Miscellaneous. This Fourth Amendment, together with the First
Amendment, Second Amendment, Third Amendment, and the Agreement, sets forth the
entire agreement between the parties with respect to the subject matter set
forth herein and therein and may not be modified, amended or altered except by
subsequent written agreement between the parties. In case of any inconsistency
between the provisions of this Fourth Amendment, the First Amendment, the Second
Amendment, the Third Amendment, and the Agreement, the provisions of this Fourth
Amendment shall govern and control. This Fourth Amendment shall be binding upon
and shall inure to the benefit of Buyer and Seller and their respective
successors and assigns, if any.

  

[Remainder of this page deliberately left blank]

 

3

 

  

IN WITNESS WHEREOF, Buyer and Seller have caused this Fourth Amendment to be
duly executed on their behalfs as of the day and year first stated above.

  

  SELLER       H&J PROPERTIES, LLC, a Tennessee limited liability company      
By: /s/ Hulet T. Gregory   Name: Hulet T. Gregory   Its: Chief Manager      
MEMPHIS CASH FLOW, GP, a Tennessee general partnership       By: /s/ Hulet T.
Gregory   Name: Hulet T. Gregory   Its: President       EQUITY TRUST COMPANY
CUSTODIAN FBO HULET T. GREGORY IRA Z108673       By: /s/ Hulet T. Gregory  
Name: Hulet T. Gregory   Its:         BUYER       REVEN HOUSING TENNESSEE, LLC,
a Delaware limited liability company       By: /s/ Thad L. Meyer     Thad L.
Meyer     Chief Financial Officer

 

4

 

  

  ORIGINAL BUYER       Reven HOUSING REIT, INC., a Maryland corporation      
By: Thad Meyer     Thad Meyer     Chief Financial Officer

 

5

 